Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Baker on May 9, 2022.
Claims 1 and 4 are amended as follows:

1. (Currently Amended) A composition comprising therapeutically effective amounts of substantially purified oligosaccharide fragments of hyaluronan (OligoHA) and/or therapeutically effective amounts of a substantially purified enzyme that degrades hyaluronan into oligosaccharide fragments, wherein the composition comprises 60% or more by weight of a combination of tri-, tetra- and hexa-saccharide fragments of hyaluronan.

4. (Currently Amended) The composition of claim 1, wherein the composition comprises 80% or more by weight or by composition of a combination of tri-, tetra-, and hexa-saccharide fragments of hyaluronan.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 20, 2022, wherein claims 1, 4, and 8 are amended and claims 2, 3, 5, and 6 are canceled.  This application claims benefit of provisional application 62/774426, filed December 3, 2018.
Claims 1, 4, and 7-20 are pending in this application.
The requirement for restriction between groups I-IV of record in the previous action is withdrawn in view of the allowability of base claim 1 from which all of the withdrawn claims depend.
Claims 1, 4, and 7-20 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 2, and 5-8 under 35 USC 101 for claiming a product of nature, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition contain certain specific oligosaccharides in specific amounts that are not found in naturally occurring compositions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1-4 and 7 under 35 USC 102(a)(1) for being anticipated by Winkler et al. 2013, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 under 35 USC 102(a)(1) for being anticipated by Winkler et al. 2012, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 under 35 USC 102(a)(1) for being anticipated by Vinukonda et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1-4 and 7 under 35 USC 102(a)(1) for being anticipated by Tolg et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1 and 5-7 under 35 USC 102(a)(1) for being anticipated by Frost et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claim 8 under 35 USC 103 for being obvious over Tolg et al. in view of Fronza et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 for claiming the same invention as claims 1 and 3 of US patent 9889182, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 for claiming the same invention as claims 1 and 4 of US patent 9757468, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 for claiming the same invention as claims 1 and 4 of US patent 7781397, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 for claiming the same invention as claim 1 of US patent 7105330, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 for claiming the same invention as claim 1 of US patent 6193963, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 5, and 7 for claiming the same invention as claim 1 of US patent 6123938, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1 and 7 for claiming the same invention as claim 1 of US patent 5747027, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition comprise three different specific oligosaccharides.  Therefore the rejection is withdrawn.

	Currently claims 1, 4, and 7-20 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted April 20, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a composition comprising three specific hyaluronic acid fragments, namely the trisaccharide, tetrasaccharide, and hexasaccharide, wherein these three fragments are 60% or more of the weight of the composition.  Dependent claims 9-20 claim method of producing various biological effects using this composition.  The present specification demonstrates that hyaluronic acid oligosaccharides, either administered exogenously or produced by the action of a hyaluronidase enzyme, can produce the claimed biological effects in animal models.  Therefore Applicant’s disclosure enables one skilled in the art to make the claimed compositions and carry out the claimed methods of treatment.
	Furthermore the claimed composition and methods of using it are novel and non-obvious over the prior art.  The prior art does not disclose a composition having the particular claimed proportions of oligosaccharides.  The claims as written require that all three oligosaccharides, namely tri-, tetra-, and hexasaccharides, be present in the composition, and that these three oligosaccharides make up 60% or more of the weight of the composition.  These limitations exclude naturally occurring digestion products made by hyaluronidase enzymes, because the actions of such enzymes would not necessarily produce this specific distribution of products.  Furthermore disclosures of compositions comprising such oligosaccharides, for example Winkler et al. 2013 or Tolg et al., both of record in the previous action, or Asari et al. US2015/0018305, (cited in PTO-892) which disclose biological activities of specific hyaluronic acid fragments do not describe or suggest a composition specifically containing all three of the claimed saccharides.  For these reasons the claims are seen to be novel and non-obvious over the prior art.
Accordingly, Applicant’s amendment submitted April 20, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/10/2022